Citation Nr: 0731766	
Decision Date: 10/09/07    Archive Date: 10/23/07

DOCKET NO.  05-26 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for a low 
back disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran and B.M, his brother


ATTORNEY FOR THE BOARD


J. L. Prichard, Counsel

INTRODUCTION

The veteran had active service from December 1969 to August 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2004 rating decision of the 
Nashville, Tennessee, regional office (RO) of the Department 
of Veterans Affairs (VA).  

The veteran appeared at a hearing before the undersigned 
Veterans Law Judge at the RO in July 2007.  


FINDINGS OF FACT

1.  Entitlement to service connection for a low back 
disability was initially denied in an October 1985 rating 
decision, which was not appealed within one year of notice 
thereof.  

2.  Evidence received since the most recent final decision 
pertaining to the veteran's claim for service connection for 
a low back disability includes material that was not 
previously considered by the decision makers, and which 
relates to an unestablished fact necessary to substantiate 
the claim, the absence of which resulted in the original 
denial. 

3.  The veteran's back was found to be normal upon entrance 
into active service, and there is no clear and unmistakable 
evidence that a chronic back disability existed prior to 
service.  

4.  The evidence shows that the veteran has a current back 
disability, that he was treated for back pain during service, 
and that there is continuity of symptomatology between the 
current disability and the in-service back pain.


CONCLUSIONS OF LAW

1.  The October 1985 rating decision that denied entitlement 
to service connection for a low back disability is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105(a) (2007). 

2.  Additional evidence received since the most recent denial 
of service connection for a low back disability is new and 
material, and the veteran's claim is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).  

3.  A chronic low back disability was incurred due to active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim.

The Board finds that the duty to notify and duty to assist 
the veteran has been met in this case.  Furthermore, given 
the favorable nature of this decision, any failures in the 
duty to notify or duty to assist are harmless error, as it 
has failed to result in any prejudice to the veteran. 

Service Connection

The veteran contends that he has developed a low back 
disability as a result of active service.  He states that he 
had back pain prior to entering service, but that it was made 
worse by car accidents and physical training in service.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez, 11 Vet. App. 415, 419 (1998) (citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Service 
connection requires the presence of a current disability.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

If degenerative arthritis becomes manifest to a degree of 10 
percent within one year of separation from active service, 
then it is presumed to have been incurred during active 
service, even though there is no evidence of arthritis during 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis using the word 
"chronic".  38 C.F.R. § 3.303(b).  

If a disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology.  Savage, 10 Vet. 
App. at 496-97.  Again, whether medical evidence or lay 
evidence is sufficient to relate the current disorder to the 
in-service symptomatology depends on the nature of the 
disorder in questions.  Id. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.   Savage, 10 Vet. App. at 495-96; see 
Hickson, 12 Vet. App. at 253 (lay evidence of in-service 
incurrence sufficient in some circumstances for purposes of 
establishing service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted"). 

The record shows that entitlement to service connection for a 
low back disability was initially denied in an October 1985 
rating decision.  The veteran was notified of this decision 
in a December 1985 letter, which also provided him with his 
appellate rights.  He did not submit a notice of disagreement 
with this decision within one year of receipt of the letter.  
Therefore, the October 1985 decision is final, and is not 
subject to revision on the same factual basis.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 3.105(a).

A veteran may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence is 
defined as existing evidence not previously submitted to the 
VA, and material evidence is defined as existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Veterans Appeals (Court) has 
stated that for the purpose of determining whether or not new 
and material evidence has been presented to reopen a claim, 
the evidence for consideration is that which has been 
presented or secured since the last time the claim was 
finally disallowed on any basis, and not only since the last 
time it was disallowed on the merits.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).  

The evidence considered by the October 1985 rating decision 
included the veteran's service medical records, private 
medical records from December 1971, and the report of a 
hospitalization at a VA facility in October 1985.  

Prior to the veteran's current request, his most recent 
attempt to reopen his claim for service connection for a back 
disability was denied in a March 2000 rating decision.  The 
evidence considered by this decision included VA medical 
records dated from 1998, and a May 1999 letter from the 
veteran's chiropractor.  The veteran was notified of this 
denial in an April 2000 letter but did not initiate an 
appeal.  

The evidence received since the March 2000 rating decision 
includes private medical records from December 1969; private 
medical records from May 1990; a July 1999 letter from 
another chiropractor with dates of treatment from 1971; VA 
medical records dated from 1999 to 2003; the report of a VA 
examination conducted in November 2005; and the veteran's 
testimony at the July 2007 hearing.  

The November 2005 examination report is new because it 
contains information not considered in the previous rating 
decisions.  Specifically, the report includes an opinion as 
to whether or not a preexisting back disability was 
aggravated during service.  This opinion is also material.  
The doctor opined that there was a small chance that the 
veteran's back disability was accelerated by the car accident 
in service.  As the veteran's claim was originally denied on 
the basis that there was no evidence that a preexisting back 
disability was aggravated during service, this opinion 
relates to an unestablished fact necessary to substantiate 
the claim.  It also raises a reasonable substantiating the 
claim.  Therefore, this evidence is both new and material, 
and the claim is reopened.  38 C.F.R. § 3.156(a).

As the veteran's claim has been reopened, the Board will now 
review the claim on a de novo basis.  

The service medical records show that the veteran underwent a 
pre-induction physical examination in May 1969.  The veteran 
answered "yes" to a history of recurrent back pain on a 
Report of Medical History obtained at this time.  The Report 
of Medical Examination found that the spine was normal and 
said that no back disease had been found, and referred to an 
orthopedic examination.  A special orthopedic examination 
conducted the same day as the pre-induction examination shows 
that the veteran reported a history of low back pain that had 
begun following a February 1969 automobile accident.  

The veteran indicated that he had been seen by a physician 
who had prescribed medication but that the pain continued.  
He had not lost any time from work and the pain did not 
radiate.  The veteran said that the pain was made worse by 
standing or lifting and that it was relieved by bed rest.  An 
examination of the low back was normal, as was an examination 
of the lower extremities.  An X-ray study of the lumbosacral 
spine was also normal.  The impression was that no disease 
relative to the low back was found, and that the veteran 
should be able to serve in the military.  

The remaining service medical records show that the veteran 
was seen for back pain in April 1971.  He stated that he had 
a history of low back pain and had reinjured his back while 
taking a physical fitness test.  The 1969 injury was noted, 
and the examiner reported that an X-ray study obtained at 
that time was negative for a fracture.  On examination, the 
curvature of the spine was normal.  No diagnosis or 
assessment was offered. 

The August 1971 Report of Medical Examination obtained prior 
to the veteran's discharge found that the spine was normal.  
The veteran answered "yes" to a history of back trouble of 
any kind on the Report of Medical History.  The physician's 
summary stated that the veteran had sustained an injury prior 
to service in 1968, and that the veteran had intermittent 
pain with exercise.  

Private medical records dated December 1969 show that the 
veteran was treated for a laceration of his forehead from a 
car wreck.  This was sutured and the veteran was admitted to 
the hospital for further observation.  No back complaint or 
injury was noted. 

December 1971 records from a chiropractor state that the 
veteran was seen for complaints of low back trouble for the 
past two years.  Additional records indicate that the veteran 
sought treatment for back pain from this provider until 1973.  
He was also treated for back, hip and leg pain from 1982 to 
1984.

VA hospital records from October 1985 state that the veteran 
had a three year history of low back and left leg pain in 
approximately the S1 distribution.  A computed tomography 
scan demonstrated a bulging disk at L4, L5, and S1.  He 
underwent a lumbar myelography during his hospitalization.  
He received physical therapy, after which his leg pain 
improved markedly.  

Private medical records dated May 1990 reveal that the 
veteran underwent a left hemilaminectomy at L5 with L5 to S1 
discetomy.  He had a six to eight year history of 
intermittent low back pain.  The veteran had been lifting 
boxes three months earlier when he began to experience 
paresthesias along the lateral aspect of the left lower 
extremity.  A magnetic resonance imaging study showed L5 to 
S1 left nerve root compression by herniated disc.  

May 1998 VA treatment records include an assessment of 
degenerative disc disease.  

A May 1999 letter from the veteran's chiropractor says that 
he treated the veteran for back pain from 1982 to 1984.  

A July 1999 letter from a different chiropractor states that 
he treated the veteran from 1971 to 1981 for numerous low 
back problems.

VA treatment records dated 1999 to 2003 show that the veteran 
was seen on a regular basis for chonic low back pain.  
January 2001 records state that the veteran had experienced 
low back pain for 30 years.  January 2002 records report a 30 
year history of back pain following a motor vehicle accident.  
The medical history was chronic low back pain status post 
motor vehicle accident 30 years ago, status post laminectomy 
in 1990.  

The veteran was afforded a VA examination of his spine in 
November 2005.  The claims folder was reportedly reviewed in 
detail by the examiner.  The veteran was noted to have 
experienced some back pain prior to service.  He had been 
involved in a motor vehicle accident in 1969, which did not 
result in any fractures or require any treatment other than 
pain medication.  The veteran had essentially experienced 35 
years of intermittent low back pain that had increased to the 
point where the pain was constant.  After the examination and 
review of the claims folder, the assessment was spondylosis.  
The examiner opined that based on the veteran's history and 
physical examination, it was less likely as not that the 
veteran's low back pain was directly attributable to his car 
accident.  However, there was a small chance that his 
condition was accelerated by the accident.  

The veteran testified at the July 2007 hearing that he had 
been given a special examination of his back when he entered 
service and that it was found to be normal.  He was involved 
in a car accident while on leave several months after 
entering service.  The veteran said that he would experience 
back pain with heavy physical activity throughout the 
remainder of his active service.  He added that he sought 
treatment from a chiropractor shortly after leaving service, 
and that this treatment continued for many years.  The 
veteran noted that he had undergone back surgery in 1990, and 
that he continued to have problems.  See Transcript.  

After a review of the record and the veteran's contentions, 
the Board finds that entitlement to service connection for a 
low back disability is warranted.  

Initially, the Board notes that the October 1985 rating 
decision which first considered the veteran's claim states 
that the veteran's back disability existed prior to service.  
The Board does not agree with this finding.  

The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
evidence demonstrates that an injury or disease existed prior 
thereto and was not aggravated in service.  Only such 
conditions as are recorded in examination reports are to be 
considered s noted.  38 U.S.C.A. § 1111 (West 2002); 
38 C.F.R. § 3.304(b) (2007).  

In this case, the veteran's entrance examination notes that 
the veteran reported a history of back pain.  As a result, 
the veteran underwent a special orthopedic examination of his 
spine, complete with X-ray studies.  This examination found 
that the back was normal and that the veteran was fit for 
military service.  The veteran's statements regarding back 
pain prior to service have been noted.  Although the veteran 
is certainly qualified to state that he experienced back pain 
before service, he is not a doctor, and his lay statements 
alone do not serve as clear and unmistakable evidence of a 
chronic back disability prior to entering service.  
Therefore, as there was no back defect noted at entrance into 
service, and as there is no clear and unmistakable evidence 
of a preexisting back disability, the veteran is entitled to 
the presumption of soundness regarding his back.  

The service medical records show that the veteran was treated 
for back pain following physical fitness testing in April 
1971.  Although the August 1971 discharge examination was 
normal, he continued to seek treatment for back pain 
beginning in December 1971.  There is evidence that this 
treatment continued on a regular basis until about 1985, and 
the veteran's disability required surgery in 1990.  This 
resulted in some temporary relief, but the veteran began to 
again seek treatment for back pain around 1999, and this 
treatment has continued to the present.  

The November 2005 VA opinion found that the car accident in 
service did not cause the veteran's back disability, and that 
there was only a small chance that it aggravated a 
preexisting disability.  This opinion did not, however, 
address whether there could have been other in-service causes 
of the veteran's back disability.  The treatment received in 
April 1971 was not related to a car accident, but rather to 
physical training.  

The evidence establishes that the veteran has a current back 
disability.  The service medical records show that the 
veteran was treated for back complaints after the physical 
training test in April 1971.  He sought private treatment for 
this problem within four months of discharge and has 
continued to receive treatment on a regular basis since that 
time.  These treatment records and the veteran's testimony 
are sufficient to establish continuity of symptomatology and 
therefore a relationship between the current disability and 
the treatment shown in service.  Barr. 

This being the case, service connection for a low back 
disability, namely degenerative disc disease, is warranted. 



ORDER

New and material has been received to reopen the claim for 
service connection for a low back disability.

Entitlement to service connection for a low back disability 
is granted. 



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


